In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
JACQUELINE F. KING, as natural
                         *
guardian and legal representative of
                         *                         No. 15-486V
her minor daughter, B.H.,*                         Special Master Christian J. Moran
                         *
             Petitioner, *                         Filed: February 22, 2017
                         *
v.                       *
                         *                         Stipulation; influenza (“flu”) vaccine;
SECRETARY OF HEALTH      *                         urticaria.
AND HUMAN SERVICES,      *
                         *
             Respondent. *
******************** *

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for Petitioner;
Camille M. Collett, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                             UNPUBLISHED DECISION1

       On February 17, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by Jacqueline F. King, as natural guardian and legal
representative of her minor daughter, B.H., on May 12, 2015. In her petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table, 42 C.F.R. §100.3(a), and which B.H. received on December 5, 2013,
caused B.H. to suffer urticaria. Petitioner further alleges that B.H. suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on B.H.’s
behalf as a result of her condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the influenza vaccine caused petitioner to suffer
urticaria or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

           a. A lump sum payment of $4,000.00 in the form of a check payable
              to petitioner, Jacqueline F. King.

           b. An amount sufficient to purchase the annuity contract described
              in paragraph 10 of the attached Stipulation, paid to the life
              insurance company from which the annuity will be purchased (the
              “Life Insurance Company”).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-486V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2